NUMBER 13-22-00438-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


         IN RE AMAZON.COM, INC. AND AMAZON LOGISTICS, INC.


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Benavides and Tijerina
             Memorandum Opinion by Justice Benavides1

        Relators Amazon.com Inc. and Amazon Logistics, Inc. filed a petition for writ of

mandamus seeking to set aside a September 1, 2022 order denying relators’ motion to

compel an independent medical examination of the real party in interest, Apoelinar Daniel

Waters. See generally TEX. R. CIV. P. 204. This Court granted relators’ emergency motion

to stay and requested that Waters file a response to the petition for writ of mandamus.


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
See TEX. R. APP. P. 52.2, 52.4, 52.8, 52.10(b). Waters has now filed an unopposed

amended emergency motion to lift the stay previously imposed in this case and to dismiss

the petition for writ of mandamus as moot. According to the motion, Waters has agreed

to submit to an independent medical examination and accordingly, requests that we lift

the stay and dismiss this original proceeding as moot.

       The Court, having examined and fully considered Waters’s motion, is of the opinion

that it should be granted. See Heckman v. Williamson County, 369 S.W.3d 137, 162 (Tex.

2012) (“A case becomes moot if, since the time of filing, there has ceased to exist a

justiciable controversy between the parties—that is, if the issues presented are no longer

‘live,’ or if the parties lack a legally cognizable interest in the outcome.”); In re Kellogg

Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case

becomes moot if a controversy ceases to exist between the parties at any stage of the

legal proceedings, including the appeal.”); see generally In re Contract Freighters, Inc.,

646 S.W.3d 810, 813 (Tex. 2022) (orig. proceeding) (per curiam). We grant the

unopposed motion, lift the stay previously imposed in this case, and dismiss this petition

for writ of mandamus as moot. See TEX. R. APP. P. 52.8, 52.10(b).



                                                                GINA M. BENAVIDES
                                                                Justice


Delivered and filed on the
12th day of October, 2022.




                                             2